Citation Nr: 1243346	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for a shell fragment wound scars on the popliteal area of the right lower leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970, including combat service in Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

By way of background, a November 1989 rating action granted service connection for shell fragment wound scars to the right lower leg assigning a noncompensable disability evaluation.  Within one year of this determination, the Veteran did not express disagreement with this initial disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  As such, the November 1989 rating action became final.  A June 1997 rating action denied a compensable rating for the scars.  Within one year of this determination, the Veteran did not express disagreement, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  As such, the June 1997 rating action became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

In his March 2006 substantive appeal, the Veteran requested a video-conference hearing before a Veterans Law Judge sitting in Washington, D.C.  However, he subsequently withdrew such request in a statement received in March 2007.  Therefore, the Board finds that his request for a hearing before a Veterans Law Judge has been withdrawn.  38 C.F.R. § 20.702(e) (2012).

In July 2011, the Board remanded the case for additional development.  It now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the July 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to reviewing the Veteran's paper claims folder, the Board has surveyed the contents of his Virtual VA file.  Additional evidence contained therein is considered part of the constructive record and under VA's current guidelines the Board is obligated to consider such evidence.  Additional evidence was associated with the Veteran's claims file without a waiver of AOJ consideration; however, a waiver is not required, as the new evidence is not pertinent.  38 C.F.R. § 20.1304 (2012) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.")  In this regard, the additional evidence is comprised of VA treatment records dated through September 2012 which do not address the Veteran's scars or right lower extremity.  Therefore, the evidence in the Virtual VA file is not pertinent to the claim before the Board.  Accordingly, the Board has complied with the provisions of 38 C.F.R. § 20.1304.

In his February 2005 notice of disagreement, the Veteran raised the issue of entitlement to service connection for residuals of shell fragment wound to the right knee, to include collapsing or giving way.  He stated, "It is my contention that when I was injured that more damage was done to my leg than just leaving a scar."  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

Throughout the entire appeal, the Veteran's shell fragment wound scars on the popliteal area of the right lower leg have been superficial and linear, have not had an area of 144 square inches or greater, and have not been unstable, painful upon examination, or productive of limited function or disabling effect.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for a shell fragment wound scars on the popliteal area of the right lower leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 (2002); 38 C.F.R. §§ 3.102, 4.7 and 4.118 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2004 letter provided notice, before the initial unfavorable decision in October 2004, regarding what information and evidence is needed to substantiate his claim for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additionally, a September 2006 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

While the September 2006 letter was issued after the initial October 2004 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The United States Court of Appeals for Veterans Claims (Court) clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the September 2006 letter was issued, the Veteran's claim was readjudicated in the September 2010 statement of the case and the October 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and VA treatment records have been obtained and considered.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  

He also was provided with VA examinations in August 2004, March 2010, September 2011, June 2012, September 2012, and an independent medical opinion (IMO) in October 2012.  The Board found the March 2010 examination insufficient, and, as indicated previously, in July 2011 the Board remanded the case for additional development.  As discussed in the preceding paragraphs, proper VCAA notice regarding all aspects of his claim was provided to the Veteran, VA treatment records have been obtained, and the Veteran was afforded several VA examinations and an independent medical opinion so as to determine the current condition of his shell fragment wound of the right lower leg in accordance with the remand directives.  The 2011 and 2012 VA examination reports and IMO are adequate for evaluation purposes because the examiners conducted clinical evaluations and reviewed the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board finds that the examinations were adequate.  Therefore, the Board finds that the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Compensable Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran seeks a compensable rating for shell fragment wound scars on the popliteal area of the right lower leg.  His scars were rated under 38 C.F.R. § 4.118, DC 7805 (2004).

The rating criteria for scar DCs were twice revised, first in August 2002 and then in October 2008.  See 67 Fed. Reg. 49,590-595 (effective August 30, 2002); 73 Fed. Reg. 52710 (effective October 23, 2008).  However, because the Veteran filed his increased rating claim after August 30, 2002, and did not specifically request consideration under the most recently amended ratings, only the criteria in effect from August 30, 2002, to October 23, 2008, need be considered in this instance. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (for claims filed after August 30, 2002, and prior to October 23, 2008).

The Board has considered whether it may be appropriate to rate the Veteran's scars under other DCs.  DC 7800 and DC 7801 evaluated disfigurement and scars of the head, face, and neck, of which the Veteran has none.  

DC 7802 provided a 10 percent rating for scars, other than head, face, or neck, that were superficial and that did not cause limited motion, with an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2002).  While all the evidence of record shows that the Veteran's scars are superficial and do not cause limited motion, they also do not have an area or areas of 929 square centimeters or greater.  All evidence shows that the scars are linear and horizontal.  The August 2004 VA examiner measured the first scar as 8 mm. long and 8 mm. wide (64 sq. mm. or 6.4 sq. cm.) and the second scar as 2 cm long and .5 cm wide (1 sq. cm.).  The June 2012 VA examiner measured the scars as 2.5 cm. long and 2 cm. long, respectively.  It is clear that the combined area of the two scars is not 929 sq. cm. or greater.

DC 7803 provided that a superficial, unstable scar warranted a 10 percent rating.  38 C.F.R. §  4.118, DC 7803 (2002).  All of the medical evidence shows that the Veteran's scars are not unstable, nor has the Veteran asserted that they are unstable.  DC 7804 provided that a 10 percent disability evaluation was warranted for superficial scars that are painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2002).  All of the medical evidence shows that the Veteran's scars were not painful on objective demonstration and indeed, the Veteran does not contend otherwise.  Therefore, all of these scar codes are inapplicable.

Having determined that none of the other scar codes are applicable to the Veteran's scars, the Board finds that DC 7805, which evaluates "scars, other" is the only appropriate rating code for the Veteran's scars.  Effective August 30, 2002, DC 7805 evaluated scars on limitation of function of part affected.  38 C.F.R. § 4.118, DC 7805 (2002).

The Veteran's only subjective complaint regarding his scars was made in his August 2004 VA examination, where he stated that he experienced a stinging sensation occasionally in the area of the scars.  Stinging is not limitation of function.  In his March 2006 substantive appeal, he contended that the examiner did not evaluate him for tenderness, but the Board notes that he has never actually complained of tender scars or that his scars cause limitation of function.  The Veteran's complaints of numbness and tenderness throughout the record have been with respect to his right leg and knee, not to the actual scars. 

The Veteran underwent VA examinations to specifically evaluate his scars in August 2004 and June 2012.  Both examiners diagnosed two small superficial scars on the right lower extremity, in the posterior politeal fossa.  Both examiners specifically stated that the scars were neither painful nor unstable.  Both examiners found that neither of the scars resulted in limitation of motion or function.  The 2004 examiner added that the scars were flat, smooth, and shiny, with no inflammation, edema, keloid formation, induration, or inflexibility.  The 2012 examiner found no other pertinent physical findings, complications, conditions, signs, or symptoms (such as muscle or nerve damage) associated with any scar.  The 2004 examiner opined, "in terms of muscle damage, all seems to be very superficial.  There is no obvious muscle damage of any type."  The 2012 examiner concluded that the Veteran "has no symptoms at all from the two small well healed scars."

With respect to limitation of function of the part affected, the Veteran also underwent VA examinations of his right knee joint in March 2010 and September 2011, both by the same VA examiner.  Based on reviews of the claims file, service treatment records, x-rays, and physical examinations, the examiner diagnosed mild patellofemoral syndrome (chrondromalacia) but concluded that it was not related to the 1969 injury to the popliteal fossa that resulted in the two scars.  Rather, the examiner opined that the current right knee diagnosis was due to aging.  The examiner also noted that the range of motion of the right knee was normal, and there was no objective evidence of pain following repetitive motion.  In an addendum dated September 2012, the same VA examiner clarified that his examination of the Veteran on two occasions showed that the chondromalacia of the right patella is not related to the popliteal wound, which was superficial and did not penetrate the knee.  He restated that the Veteran's current knee problems were probably due to aging.

With respect to limitation of function, the Veteran also underwent a VA examination of his peripheral nerves in September 2012.  The VA examiner conducted extensive diagnostic testing, physical examination, and interview.  The Veteran reported that he had no numbness or weakness in the legs and feet.  He also denied any symptoms attributable to any nerve conditions in the lower extremities, including intermittent pain, constant pain, paresthesias and/or dyesthesias, and numbness.  He had normal strength in knee extension and no muscle atrophy.  His deep tendon reflexes of the knees were normal.  Sensory examination of the thigh, knee, and lower leg were all normal.  Gait was normal and there were no trophic changes.  All of the lower extremity nerves were normal.  The Veteran did report using a cane because his right knee "can give out without any warning."  The Veteran related this phenomenon to the shrapnel wound he suffered in Vietnam.   The VA examiner diagnosed neither peripheral nerve condition nor peripheral neuropathy in the lower extremities.

Finally, the Veteran was provided with an IMO in October 2012 addressing all residuals of the Veteran's shell fragment wound of the right leg, to include neurologic, muscle, and scar impairments.  The physician reviewed the claims file, medical records, and the 2012 VA examination reports.  She concluded that it was less likely than not that the shrapnel wound in 1969 of the right popliteal fossa had any effect on the Veteran's chondromalacia of the patella.  Her rationale was that because the popliteal wound was superficial, the knee joint was not penetrated.  Therefore, the chondromalacia was caused by a normal, natural aging progression.  Further, she opined that because the peripheral neuropathy examination showed a completely normal right knee and leg, it is less likely than not that the Veteran has a peripheral nerve condition resulting from his shrapnel injury.  Finally, because the scar examination showed superficial, linear, nonsymptomatic scars without residuals on the right knee; the shrapnel wound was superficial with no penetration into the deeper structures of the knee; and there are no neurovascular or muscular abnormalities, she opined that the service-connected shrapnel wound is less likely as not the cause or aggravating agent of the chondromalacia.

These medical examiners were fully informed of the pertinent facts of the case and their medical opinions are fully articulated and supported by reasoned analyses.  Accordingly, the Board finds that they are adequate and entitled to great probative weight.

Under DC 7805 the Veteran is only entitled to a compensable rating on limitation of function of the part affected.  Both of the VA examiners and the IMO physician concluded that the scars did not result in any limitation of function in the knee.  The Board finds that the Veteran is not entitled to a compensable rating for shell fragment wound scars on the popliteal area of the right lower leg.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In reaching this decision, the Board has considered the Veteran's statements that he experienced stinging in the area of his scars, and that his knee gives way due to the 1969 injury.  The Veteran does not actually assert that his scars cause limitation of function.  Therefore, his statements are not contrary to the objective VA examination reports and IMO that found no scar residuals which would warrant a compensable rating.

Due consideration has been given to Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, a higher evaluation is not warranted for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's shell fragment wound scars on the popliteal area of the right lower leg are superficial, linear, stable, not painful on observation, smaller than 144 square inches, and asymptomatic except for occasional stinging.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of scar symptomatology is consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's scars, the question of entitlement to a TDIU is not raised.  Moreover, the Board notes that the Veteran has already been granted a TDIU due to posttraumatic stress disorder.


ORDER

A compensable rating for shell fragment wound scars on the popliteal area of the right lower leg is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


